DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the following Parent Applications have been received.
DE 102016205834.7 filed 07 April 2016
DE 202017101126.7 filed 28 February 2017 

Claim Objections
In claims 1-9 and 11-15, the language “… [[characterized in that]] wherein …” should be changed for brevity.  
Claim 1 calls for “… via at least one opening (9) of the channel wall …” However, the claim does not specify that the channel has a wall. This claim should be revised for clarity.  
In claim 12, the language “… the proximal retention unit (10) is embodied in a balloon-type manner …” should be changed for clarity. Examiner suggests to rephrase this as “… the proximal retention unit (10) [[is embodied in a balloon-type manner]] comprises a balloon …” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In claim 1, the language “… and at least one catheter eye (3) configured to be placed in the urinary bladder (4) …” should be changed to remove the bladder from the claim scope. 
Claim 1 also calls for “… characterized in that disposed in the urinary bladder (4) is a reservoir container (5) …” This language includes the bladder in the claim scope, and needs to be revised. 
Claim 1 further calls for “… and in that the channel (6) is connected to the urethra (8) via at least one opening (9) of the channel wall, so that the interiors of the channel and the urethra are connected.” This language includes the urethra in the claim scope, and needs to be revised. Examiner suggests to rephrase these features in terms of the channel being configured to communicate with the urethra. 
Claims 2-9 and 11-15 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “…disposed between the openings (9) as first openings (9) is a supply container (16) …” This language is ambiguous since parent claim 1 describes at most one opening. The phrase “as first openings” is unclear since it does not appear to describe any structure or function of the first openings, and instead designates them as “first openings.”
Claim 12 recites “…the proximal retention unit (10) is embodied in a balloon-type manner …” There is insufficient antecedent basis for this limitation in the claim. Parent claim 1 does not describe the proximal retention unit (10). This feature first appears in claim 2.
Claim 8 is rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer; Carolyn (US 5417657 A) in view of Summers; David P. (US 3807408 A).
Regarding claim 1, Hauer discloses a urinary catheter having a catheter tube (col. 4, lines 14-26, no-sepsis catheter generally indicated by the referenced numeral 10, comprising a drainage lumen 16); 
with a first connection at the distal end (drainage outlet 22); and 
at least one catheter eye to be placed in the urinary bladder (col. 5, lines 18-27, drainage opening or inlet 20 defined by the drainage tip 18 for receiving urine stored in the bladder 100); 
wherein disposed in the urinary bladder is a reservoir container (col. 4, lines 14-26, bacteriostasis barrier 32); 
wherein at least one region of a wall of the reservoir container is a selectively permeable membrane or a semi-permeable membrane, or the reservoir container has at least one outlet embodied as a perforation, to the urinary bladder (cols. 4-5, lines 62-4, barrier balloon 32 is fabricated from a flexible latex … that facilitates diffusion by the osmosis of a bacteriostatic solution from the inside of the barrier balloon 32);  
wherein the reservoir container is connected via a channel to a second connection at the distal end of the channel (barrier inlet 38).
Hauer teaches the invention substantially as claimed by Applicant but lacks an opening in the channel that communicates with the urethra. Summers discloses a retention catheter having a catheter tube (col. 2, lines 50-66, catheter 10 is comprised of concentric, telescoping, inner and outer tubes 12 and 14); 
with a first connection at the distal end (Fig. 1, left end of inner tube 12); and 
at least one catheter eye to be placed in the urinary bladder (distal end 18); 
wherein disposed in the urinary bladder is a reservoir container (col. 2, lines 50-66, stretch 16 that is secured in sealing relationship to the distal ends 18 and 20 of the inner and outer tubes respectively); 
in that the reservoir container is connected via a channel to a second connection at the distal end of the channel (col. 4, lines 20-26, cleansing fluid may be introduced through the open end of annular space 26 adjacent the proximal end 28 of outer tube 14); and 
wherein the channel is connected to the urethra via at least one opening of the channel wall, so that the interiors of the channel and the urethra are connected (col. 4, lines 26-38, fluid introduced into annular space 26 may flow out aperture 24 to irrigate the urethral canal). 
Summers irrigates a patient’s urethra without removing the catheter from the urethra (col. 4, lines 26-38, fluid introduced into annular space 26 may flow out aperture 24 to irrigate the urethral canal and drain mucoserous matter therefrom without removing the catheter from urethra 22). One would be motivated to modify Hauer with the channel opening of Summers to automatically irrigate the urethra since Hauer calls for preventing infections (col. 2, lines 12-19). Therefore, it would have been obvious to modify Hauer with the channel opening of Summers in order to reduce the risk of infections. 

Regarding claims 2, 3 and 5, Hauer discloses a urinary catheter wherein the reservoir container is simultaneously a retention device of the urinary catheter (col. 5, lines 13-17, the bacteriostatic balloon 32 rests on and conforms to the bladder floor 106 proximal the internal sphincter muscle 104);
wherein the reservoir container and a retention unit are balloon-type hollow bodies (col. 5, lines 28-30, FIG. 2 shows the no-sepsis catheter 10 as inserted, whereby, the drainage tip 18, retention balloon 24, and the barrier balloon 32 occupy the bladder volume 102);
wherein the channel is a first channel (Figs. 3-5, retention lumen 26 comprises tubing having a retention inlet 28);
in that the proximal retention unit is a balloon- type hollow body connected via a second channel (Figs. 3-5, the barrier lumen 36 provides fluid communication between barrier inlet or opening 38 and barrier outlet or opening 40); and 
in that the second channel has a third connection as the distal end thereof (Fig. 3, opening 38); 

Regarding claims 4, 6 and 11, Hauer lacks a perforated film and a channel with an open end. Summers discloses a urinary catheter wherein disposed between the catheter tube, with the channel, and urethra, at least in regions, is a permeable membrane, a sponge-like material, a film having perforations, or a combination thereof (col. 3, lines 1-4, part of outer tube 14 is perforated, having apertures 24 along the portion of tube 14 which lies within the urethra 22 when the catheter is inserted as shown in FIG. 1);
wherein fluid travels via the opening as a perforation, when the second connection is closed, out of the reservoir container into the permeable membrane, the semi-permeable membrane, the sponge-like material, the film having perforations, or the combination thereof (col. 4, lines 26-38, fluid introduced into annular space 26 may flow out aperture 24 to irrigate the urethral canal). 
wherein the channel is configured to terminate in the interior of the bladder, the end being open and or having a membrane and/or a non-return device (Fig. 1, distal end 18). 
To clarify, the perforated part of outer tube 14 is interpreted as analogous to the claimed film having perforations. Summers shows that a plurality of perforations (apertures 24) that extend between the channel of the catheter (annular space 26) and an exterior of the catheter. 
 Summers delivers irrigating fluid to a patient’s urethra (col. 4, lines 26-38). Regarding rationale and motivation to modify Hauer with the perforated film of Summers, see discussion of claim 1 above. 
 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer and Summers, further in view of Drobish; James L. et al. (US 4623329 A).
Regarding claims 7 and 8, Hauer and Summers lack a flexible supply container. Drobish discloses a urinary catheter (col. 5, lines 4-11, catheter 1), comprising: 
a catheter tube (col. 5, lines 4-11, drainage tube 2);
a first channel (col. 5, lines 50-58, filling port 12);
wherein disposed between openings as first openings is a supply container that surrounds the catheter tube, at least in regions (col. 5, lines 40-46, mounted on the exterior of the drainage tube 2 there is a sheath or sleeve 10);
that is connected to the first channel by two openings (col. 8, lines 19-25, while the lateral passage 31 could be located at the proximal end of reservoir 28, it is preferred that it be located near the distal end of reservoir 28); and 
that has a flexible wall (col. 6, lines 2-5, the material from which sleeve 10 is made is chosen to be soft and pliable);
wherein the flexible wall of the supply container has, at least in regions, a selectively permeable membrane or a semi-permeable membrane or has perforations and/or in that an open-pore flexible body may be disposed in the supply container (cols. 5-6, lines 65-5, The sleeve 10 is permeable to the passage of the agent by diffusion at a controlled release rate sufficient to reach an effective antimicrobial concentration at the aqueous catheter-urethra interface). 
Drobish dispenses an antimicrobial agent according to a controlled release or extended release profile (col. 3, lines 50-62, the release rate of the fluid antimicrobial agent can be varied conveniently by adjusting the concentration of the fluid antimicrobial agent and the composition and thickness of the sleeve). One would be motivated to modify Hauer and Summers with the flexible supply container of Drobish to prevent infections over a greater period of time. Therefore, it would have been obvious to modify Hauer and Summers with the flexible supply container of Drobish in order to more effectively dispense an antimicrobial agent. 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer and Summers, further in view of Lin; Edward et al. (US 5250029 A).
Regarding claims 9 and 12, Hauer and Summers lack a catheter eye positioned directly above the sphincter muscle of the urethra and a balloon with an interrupted cross-section. Lin discloses a balloon catheter (Fig. 1, catheter 20), comprising:
a catheter eye (Fig. 1, tear-drop shaped drainage opening 32);
a retention unit (Fig. 1, inflatable balloon 26);
wherein the catheter eye is disposed at the level of the retention unit, wherein the lower edge of the catheter eye closes with the lower edge of the retention unit, so that, after the catheter has been inserted into the bladder, the catheter eye is positioned directly above the sphincter muscle of the urethra at the floor of the urethra (col. 5, lines 13-17, the large drainage opening 32 spans a larger than usual distance, ensuring that at least part of the opening will always be at the level of the bladder neck even if the catheter should be slightly displaced as can happen with patient movement);
wherein the proximal retention unit is embodied as a balloon, the balloon having a cutout up to the catheter tube so that the cross- section of the balloon is an interrupted ring, and in that the catheter tube has the catheter eye in the cutout (col. 5, lines 36-53, Figs. 4-8, note also that the gap between the two borders of the balloon wall to either side of the tear-shaped drainage opening 32 progressively widens to maintain a gully from the top to the bottom of the balloon). 
Lin promotes complete drainage of the bladder (cols 5-6, lines 68-7, because opening 32 is larger than usual and situated at the lowest point in the bladder, it permits high speed and complete egress of fluid out of the bladder). One would be motivated to modify Hauer and Summers with the lower catheter eye position and interrupted cross-section of Lin to fully drain a patient’s bladder and prevent fluid from pooling or accumulating. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer and Summers, further in view of Arora; Billy K. et al. (US 20150359996 A1).
Regarding claims 13-15, Hauer and Summers lack sensors and a transponder having a transmitter/receiver and an antenna. Arora discloses a urinary catheter (¶ [0002], [0003], [0030], [0040], FIG. 3, tapered catheter 300), comprising:
a catheter tube (¶ [0041], tapered catheter 300 consists of a long, flexible, cylindrical, body or tube);
a reservoir container (¶ [0041], balloon 308);
wherein at least one pressure sensor and/or one temperature sensor and/or one fluid level sensor is disposed in the reservoir container and/or in the catheter tube (¶ [0095], the one or more sensors 1712 can sense information … temperature and pressure sensors can be employed to monitor temperatures within the bladder and urinary tract as well as inflammation); and 
wherein at least one moisture sensor is disposed in the first channel and in that the moisture sensor is connected to a microcontroller (¶ [0095], sensors 1712 can include biosensors configured to detect concentration of drugs in the urine (e.g., methotrexate or salicylates) and urine characteristics, such as pH levels);
wherein at least one flow meter is disposed in the catheter tube and/or in the first channel and in that the flow sensor is connected to a microcontroller (¶ [0095], pressure and/or motion sensors can capture information regarding urine flow);
wherein the various sensors are connected to a microcontroller of a transponder having a transmitter/receiver and an antenna for electromagnetic waves (¶ [0100], central processing circuit 1714 can include communication component 1802 to facilitate sending and receiving wireless communications … the communication component can include a receiver, a transmitter, a transceiver and/or a transducer … a radio frequency (RF) antenna). 
Arora collects and transmits physiological data to a remote system or caregiver for further analysis and diagnosis (¶ [0100], communication component 1802 can transmit sensed and/or processed information in response to a request from remote device 1708; ¶ [0105], the catheter … can send raw data signals regarding the sensed analyte to the remote processing device for processing thereof). One would be motivated to modify Hauer and Summers with the sensors, transponder and antenna of Arora to enable a caregiver to analyze and record patient data for a more accurate diagnosis. Therefore, it would have been obvious to modify Hauer and Summers with the sensors, transponder and antenna of Arora in order to detect features that indicate an illness or condition. 

	
	Response to Arguments
Applicant’s arguments filed 06 January 2021 regarding the rejection of claims 1-9 and 11-15 as amended, under 35 USC § 103 over Eshel, Bukh, Kalb, Rutty and Arora, have been fully considered and are persuasive. After consideration of the amended claims, the claims are rejected on new grounds under 35 USC § 103 over Hauer, Summers, Lin, Arora and Drobish (see above). 
Applicant’s arguments with respect to Eshel, Bukh, Kalb and Rutty have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that the urinary catheter being claimed in the instant application, as opposed to the cited references, is characterized in that it comprises a reservoir container that can be filled via a channel for placement in the urinary bladder (remarks p. 6). Applicant reasons that from there, the fluid flows into the space between the urethra and either the catheter tube or catheter tube with a channel (remarks p. 6). Examiner responds that Hauer and Summers teach all features of amended claim 1. Hauer discloses a catheter having a permeable reservoir (Fig. 1, bacteriostasis balloon 32). Summers discloses a sleeve having a plurality of openings (Fig. 1, outer tube and apertures 24). 
Applicant asserts that furthermore, the reservoir container in the urinary bladder has a selectively permeable membrane or at least one outlet to the urinary bladder formed as a hole (remarks p. 7). Applicant contents that a situation of this type is neither known nor derivable from any of the cited references (remarks p. 7). Examiner notes that Hauer explicitly discloses a barrier balloon 32 comprising a permeable membrane (cols. 4-5, lines 62-4). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abramson; Daniel J	US 3394705 A
Frigstad; John R.	US 20100298757 A1
Hamel; Kory P. et al.	US 20080114286 A1
Tan, Sharon Mi Lyn	US 20050085777 A1
Hildebrand; Keith R.	US 5419763 A
Herweck; Steve A. et al.	US 6955661 B1
Murray; Harry Elmer	US 3981299 A
Bogoff; Stanley A. et al.	US 3593713 A
Buysman; John Jason et al.	US 20130331818 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781